In two separate proceedings by different petitioners to obtain an inspection of records of Colonial Federal Savings and Loan Association (a corporation) and for other relief, the corporation and certain of its named officers appeal, as limited by their brief: (1) from so much of an order of the Supreme Court, Richmond County, entered January 29, 1965, in each proceeding, as granted to the respective petitioners the opportunity to inspect and to make copies of the shareholder and member list of said corporation, or, in the alternative, permitted appellants to furnish such list to the respective petitioners within 20 days; and (2) from an order of said court, entered February 26, 1965 in each such proceeding, which resettled the prior order by adding thereto provisions respecting the time and place of such inspection and copy by the petitioners. A cross appeal by the respective petitioners from the same orders was withdrawn upon the argument. In each proceeding, appeal from order of January 29, 1965 dismissed. Said order was superseded by the later order of February 26, 1965. In each proceeding, order of February 26, 1965, insofar as appealed from, affirmed (Matter of Ochs [Washington Hgts. Fed. Sav. & Loan Assn.], N. Y. L. J., Jan. 14, 1965, p. 14, col. 4). The appellants’ time to furnish voluntarily to the respective petitioners the list as provided in said orders is extended until 30 days after entry of the order hereon. Upon appellants’ default in furnishing such list, the inspections shall proceed on 10 days’ written notices to be given by'said petitioners or at such times and places as the parties may mutually fix by written stipulation. Beldoek, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.